                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

             Plaintiff,

v.                                                            CV No. 18-743 GBW/CG

JAMES MULHERON, et al.,

             Defendants.

        ORDER GRANTING STIPULATED MOTION TO EXTEND DEADLINE

      THIS MATTER is before the Court on the parties’ Stipulated Motion to Extend the

Discovery Deadline, (Doc. 113), filed July 31, 2019. The parties state that they have

experienced delays in setting out-of-state expert witness depositions by the current

discovery deadline of August 5, 2019. Therefore, the parties ask to extend their

discovery deadline to September 30, 2019, to allow them to take those depositions. The

Court, having considered the Motion and noting it is unopposed, finds that the motion is

well-taken and should be GRANTED.

      IT IS THEREFORE ORDERED that the parties’ Stipulated Motion to Extend the

Discovery Deadline, (Doc. 113), is GRANTED and the parties’ deadline for taking out-

of-state expert witness depositions is extended to September 30, 2019. All other

deadlines shall remain as currently set.

      IT IS SO ORDERED.


                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
